Lewis, J.
This being a suit by a widow to recover damages on account of the homicide of her husband, who was an employee of the defendant, and it not being made to appear that the defendant was guilty of negligence, or that the deceased could not, by the exercise of ordinary diligence, have avoided the consequences to himself of the acts of the defendant of which the plaintiff complains in her petition, it was not error to grant a nonsuit.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.